Citation Nr: 1821958	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2018, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 2018, the Veteran testified that he received psychiatric treatment shortly after he was separated from the service.  The Veteran testified that he received treatment from the Long Beach VA Medical Center (VAMC) in the late 1970's.  In turn, the Board has reviewed the Veteran's medical history and has found that these records have not been associated with the Veteran's claims file.  The record reflects that the Long Beach VAMC informed the Veteran that his records were transferred to the VAMC in Atlanta, Georgia in 1985.  See June 28, 2012 VBMS entry.  That being said, these records have not been associated with the Veteran's claims file and are not available for the Board to review.  Accordingly, VA has a duty to obtain relevant records in order to properly develop the Veteran's claim.  Thus, a remand is necessary to obtain any additional relevant records.  38 U.S.C. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his full medical history to include his VA treatment records from the Long Beach VAMC from the 1970's.  

2.  Contact the Defense Finance and Accounting Services (DFAS) for the Veteran's military financial records.  Then the RO should examine these records for evidence to indicate overseas travel to Vietnam.   

3.  The RO should take any additional steps as necessary to include ordering a VA psychiatric examination if the Veteran's medical history and financial records support such additional development.  

4.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


